Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Amendment
Claims 1, 13, 17 are amended.  As an initial matter, the objection to claims 1, 13, 17 has been withdrawn.
Response to Arguments
Applicant’s arguments, see remarks, filed 1/7/2021, with respect to the claims have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
s 1-5, 7-15, 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior fails to teach or render obvious tracking movement of each subject in the captured image, and determining based on a distance being a preset threshold distance or less between two virtual items corresponding to a first subject and a second subject included in the captured image by reflecting a relative movement between the first subject and the second subject, that the two virtual items corresponding to the first subject and the second subject enter an interactive mode with each other; and updating the two virtual items corresponding to the first subject and the second subject in the virtual scene according to the interactive mode, the updating being not performed in a non-interactive mode of the two virtual items.
Claims 13 and 17 are similarly allowable for the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoover (US 20180045963) teaches calculating a distance between the target virtual object and the destination object based at least partly on the current location of the target virtual object and the second location; determine whether the distance of the target virtual object and the destination virtual object is less than a threshold distance; automatically attach the target virtual object to the destination object and orient the target virtual object to the second orientation in response to a comparison that the distance is less than or equal to the threshold distance;
Rosenberg et al. (US 20170031503) teaches slipping the virtual object relative to the virtual tool within the virtual environment according to a friction model in response to the sum of the first force magnitude of the first input and the second force magnitude of the second input falling within a force magnitude range between the upper threshold force magnitude and the lower threshold force magnitude.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616